Exhibit 10.33

FIRST AMENDMENT

TO THE

ENCANA (USA) RETIREMENT PLAN

(As Amended and Restated Effective March 14, 2014)

1. Plan Sponsor: Encana Services Company, Ltd. (the “Plan Sponsor”).

2. Amendment of Plan: Pursuant to the authority of the undersigned and the
provisions of Section 13.1 of the Encana (USA) Retirement Plan (the “Plan”), the
following Amendment to the Plan is adopted, effective May 1, 2014.

A. Section 7.9(b)(7) of the Plan is deleted and the following subsection is
renumbered accordingly.

3. Terms and Conditions of Plan: Except for the above amendment, all terms and
conditions of the Plan are unamended and shall remain in full force and effect.

3. Execution: This Amendment has been executed on the date set forth below.

 

ENCANA SERVICES COMPANY, LTD.

Plan Sponsor

By:   /s/ Christopher J. Casebolt Title:   Chair, U.S. Benefit Plans
Administration Committee Date:   May 1, 2014

 

First Amendment to the Encana (USA) Retirement Plan

Prepared by Holland & Hart LLP

   5/2014 1